t




      OFFICE OF THE ATTORNEY         GENERAL   OF TEXAS
                            AUSTIN




lionorableMurphy Cole
county Auditor
Liberty Cour.ty
Liberty, Texss
Dau sirr

                                               ~Uk’ChUO OqIliD-




                                       butharlelng’theComis-
                                        t to ertabli* ud
                                        uaty hoapitrl.
Eonombla Nurp&~Cole, Psg.2


          "At the tlna of her death tbo la uto la to
    k myzed by a group ot truateoa who hare beun
    auwd in bar will; arld truatwa to hr. t&a rlgbt
    to buy, aelI, OF tvnde, and when ttu value of mid
    eatate la lufflolentto build uld hoaplt.81,   to tbn
    oonvert tie aama Into uaah ti to thun tranadt the
    aana to Liberty County ror thu purpeas of ooBu8r?lot-
    ing aald hoapiul.
         waa Yettls la at111 living; and baa rwatly
    duoldod that aho would lllceto au at loaat partial
    naliwtion of her ambition kforo bar debth, aad haa
    mklo a &.mopoaltlonto ttaoComlaalon4tra’ CauFt t&t
    aho would with her own money oroot rrd aoastruot a
    rdlaalolinlo bulldin(r;  andhold tbo mmZmd.r ofhes
    propsrtlea usalorher abarga ud aantrol until her
          end the toma of her will taka offoat.
    d43at.h
         "mo olipia bullding, irw3fhwiomatti,      tok
    equlppmiby Ukrty County, will ba doodad dincrt   to
    the oounty, o r l 1-e vill k mdo, vhl8h ever ia
    legal. It la fwth 8rprovldudthat th e  oounty lhll,
    ~t~aelinb(,~eatrbll~d,~h8ou~o,~~-
    oord koaper uxl inveati&rtor,l portor, ud auob aup-
    plloa   and    rdlalnua    an   are   nudod   In   tha   tmtrnt   of
    th eiBcu*nt liek ,

         “The Llb43rtpOh4mhra county mdlaalAaaeoiatlol¶
    hU rqwod to OOO&WMtU by umbqf from amml( ita ova
    rmburuhXp#kyalolana rho will glvo a oortcla nuaburof
    houru roh wuk t4,the tmbmnt     af the Ladfpnt alok,
    antl 8t no u$mlau         to the oolmty.
          "The l%derrlQororxmnttbrou&bthe ~WtoBepwt-
    mt    of Hwltb vlll oontrfbut@a$pavxlrkl~        4 sg
      ryurbyumpl      iry8phpi03+adaa-           an!,
    f&i wdiab8 rorOfhe tnrtmnt        o? v*lwrul dluouea.  2;
    a oount;lol.inlolal8trbli8hdudtio          bvrilableto
    the purpoue.
            "All   the otberexp8B8o        of tl80 oUnlo,exoeptthe
    a&M&l   to68 in the tl'WtB8Bt Of the -8nt   alak,
    aad for veIlomB81dlauae aolatrol, u mentioned above
    would ba barna by Llborty County.
HonOMbl6   Murphy Cole, Pa@ 3


           "May Liberty County purohaao aquipmaat for
      such amdioal olinlo vithout a bond elaotlont
           "Iby LlbetrtyCounty rooept the olinlo bulld-
      lng by dead or lmaa?
           Wy   Idbwty County apand its fund8 for the
      OmploJmt   of a PUCIe, a Peoord kup6r md inventi-
      gator, and 8 porter, and tha purahasa of noooaaary
      madlalnaa and auppllaa?"
         Artlola 4478,    Vernon's Annotated Clvll Statutea,
wad8 aa r0ihfat
               'Tim oomlaafon6ra    court of any oourttyahall
      have pwer to eatabllah a oounty hospital and to on-
      Urge any exlatlng heapltals for tha oara and tmt-
      aant of pwaona auffarlng from any lllneaa, dlaaua
      or injury, l    ubjaot to the proolalona0r thla ohaptar.
      At lntmvalu of not loan than tvel~e 50ntU,          tort p6r
      cant of the quallfiad proparty tax paying votara of a
      oounty MY petition auoh oourt to provide for the entab-
      li8htrtg    or artbrging of a oounty hospital, in rhioh
      event bald oourt rithln the tlm daslgnated in luah
      patltlon abll mibnlt to auah voters a t l lpooirl oc
      regular alaotian tha proposition of lssulng bcmda la
      auoh aggwgk        amount aa my be d6algna86din aald
      petition for tba aatebllshkeig       o rlnlerglrtgof lush
      hospital. Wkwnever        any auoh propoaltlonalull raoelwa
      a mJorlty of tha vot68 of the qlyllfloci       property tax
      pyara voting at auoh alaction, aald ooaniaalonera
      oourt ahall aatabllah and ~inta3.n awh hoapltal 8nd
      ahall have the r0ihatg         morat

           “1. TO purohaae and lake real property therefor,
      or aoqulw such rarl pr?oparty,
                                   and 6awt8ttnt8 therain,
      by oondennatlonp~aasadlngs.
           -2.  To purotmae or ereot all rkaosaaary   buildIn88,
      mka all naoaaury lmprovmnta and nprira and rltar
      my axlatlng bulld%nga, for tha uaa of arid hO8Plt81.
      The plans for such arasotlon,altaratlon, or wpalr ahall
      first ba approved by tha State Hmlth Offloar, if hia
      approval la requestad by the arid ooanl.aalonoru WWH.
lionorableMurphy Cola, Page 4


          "3. To owae to be aaaesaed, leviad and aol-
     leoted, auoh taxes upon the real and personal pro-
     perty owned In the county aa it ah811 deem neoeaauy
     to provide tha funds for the melntananoe thereof, and
     for all other neoeaaary expenditure8therefor.
          "4. To 188w oounty bonds to provide fund8 for
     the eaUbl~ahlng$,anlarglngand epulpplng of raid hoa-
     pita1 and for all other neceanuy permanent irprove-
     manta in oonneatlon therevlth;to do all other things
     that ny be wqulred by Irw in order to render arid
     bonda -lid.

          “5. TO appoint a board of mnagera   for aald hoa-
     pltrl.
          "6. To looept and hold In trust for the bounty,
     any @snt or devlao of land, or any gift OF bequest
     of money or other personal property or any donation to
     be lpplletl,PrinClp81 or income or both for the benefit
     of aald hoapltrl,and apply the au8 in aaeordu~oevlth
     the term8 of the gift.
          Article 8, Seotlon 9, Conatltutlonof Texan, pro-
vldea that 'no oounty, olty or town shall levy aora t&n
twenty-fiveoents (251) for city or oounty purpoaea.” And
Article 2352, Vornon~s Annotated Civil Statutea, follova the
name vlth the provlaiona 8hat "said oouttty (oommlaslonera~)
aball have the paver to Levy md oolleot a tax for oounty pur-
poaea not to exteed tvonty-fivecrents(25#) on the one hundmd
dollar ($100.00)valuation.'
           The levy of a tax for aouaty purpo8ea would lnolude
the levy of L tax to naintaln  the hoapltvl. Hoveveq your rk-
tontlon la oalled to the Unit of twenty-fiveoenta on the
one hundred dollar valurtlon for county purpoaea,and ve vould
mention that  no tax orllbe levied for the nlntenaaoe of the
hoapl~l   rhloh would bve tha effeOt Of 8WOlling the ae*J for
general purposes to axowd the tventy-fiveoent 1-t.
          In vlw of the foregoing at*tutea,  you am Pespeot-
fully ldvleed thbt it la the oplnlon of this Dep*rtment that be-
fore the Copgiaeloaera*Qourt of Liberty Oounty oould establlah
and srlataln a oounty hoapltal, irlridooqt muat lrubmltto the
qim.ifled tax p&ylng votera at a 8peClal eleetlOn auoh 9roPoal-
tion authorizing the aowt to eatabliah a& mlntaln a bounty
HonorrrbleMurphy Cole, mge 5


horpltal. Al80 th8 proporltlonof i88ulng bond8 for the pu~-
PO88 Or OBt&bll8hingUId N.Wlaing     th0 ho8pltAl 8hBll be
douided by a lrrjorltyof th8 QuCrliiiOdpropwty tax paying
YOtOr8 at 8uch 818OtiOll. After the a~88iomm8'     oourt
f8 wthori88d t0 ertAbli8hM     u1nWl.n l GOunty hQ8pit81 then
88ld COUUtJ 8t8jpUPdIUJ8 8quip8iMt rOP th0 hOBpltri, OP a8 ia
tk qUO8tiOB und.r con8id8ration,the Oourt my pumhus equip-
mm, for the wdlobl olinlo rlthout l b o nd eleotlocl,provided
th8 county ha8 available funda In the 68ner81 fuad to puroha8e
8whOqUiponnt.
          In aII8VOCt0 YO'our
                            8eaond qUO8tlOSl,YOU m    XW8mOt-
rtiiy rdvl8ed that 6ftor ttlooQml881oa*r8' court hm b8ll
duly luth o r lsto
                ed  88tab2i8hbnd Mintrin a Oounty hO8fdtti &a
above tintlorud, Lib8rtJ County rry laa8pt th8 oliaio buildlng8
by dead 81 a gi?t l 8 provided br 68otioa6 Or Artiale bb78,
8UpIU, 0~ ~WWI a8 pWvidCd in ,aMtiOkI1 Or 8tid AWale.

               With XWr8FMCOyour third qUO8tiOXl,
                                to               you are ad-
rir8d    tbt    Liberty       expend 8YUlabl8 flUid8 out of
                          Oounty tiy
th8 general rund for the employment of 8 nurm, a ~baord kwpm,
8n InVMti~tOZ’,  a pOPt(lr,Md pUlWb88 aOO88M~     rsdioine8
and 8uppll.er.

               Trrutlngthat    th8 rOrclgOit&g fUllY     M8WOr8   fOUP in-
quiry,    we ar8

                                                       Your8 very truly




AW$BBB